ICJ_041_BarcelonaTraction1958_BEL_ESP_1960-11-11_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE
LA BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 11 NOVEMBRE 1960

1960

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIUM v. SPAIN)

ORDER OF 11 NOVEMBER 1960
La présente ordonnance doit étre citée comme suit:
« Affaire de la Barcelona Traction, Light and Power Company,
Limited (Belgique c. Espagne),
Ordonnance du rx novembre 1960: C. I. J. Recueil 1960, p. 189. »

This Order should be cited as follows:
“Case concerning the Barcelona Traction, Light and Power Company,
Limited (Belgium v. Spain),
Order of 1x November 1960: I.C.]. Reports 1960, p. 189.”

 

N° de vente: 937
Sales number

 

 

 
189

INTERNATIONAL COURT OF JUSTICE

1960
YEAR 1960 11 November
General List:

11 November 1960 No. 41

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
_ (BELGIUM +. SPAIN)

ORDER

Present: President KLAESTAD; Vice-President ZAFRULLA KHAN;
judges HACKWORTH, WINIARSKI, BADAWI, ARMAND-
Ucon, KojEvnikov, MoRENO QUINTANA, CORDOVA,
WELLINGTON Koo, SPIROPOULOS, Sir Percy SPENDER,
ALFARO; Registrar GARNIER-COIGNET. |

The International Court of Justice,

composed as above,

after deliberation,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court,

Makes the following Order :

Having regard to the Order of 20 June 1960, fixing 5 Decem-
ber 1960 as the time-limit for the filing of the Observations and
Submissions of the Belgian Government with regard to the Prelimi-
nary Objections raised by the Spanish Government;

4
BARCELONA TRACTION (ORDER OF II XI 60) Igo

Whereas, by a letter dated 28 October 1960, the Agent for the
Belgian Government requested a four months extension of that
time-limit ;

Whereas, by a letter dated 2 November 1960, the letter of the
Agent for the Belgian Government was communicated to the
Agent for the Spanish Government, who was asked to make known
the views of that Government on the request of the Agent for the
Belgian Government ;

Whereas, by a letter dated 7 November 1960, the Agent for
the Spanish Government stated that that Government, placing
itself entirely in the hands of the Court as to the fixing of an exten-
sion of the time-limit, raised no objection to the Belgian request
and would regard it as fitting that the Court should find it possible
to accede to it;

THE CourRT

Extends to 5 April 1961 the time-limit for the filing of the Obser-
vations and Submissions of the Belgian Government with regard
to the Preliminary Objections raised by the Spanish Government.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this eleventh day of
November, one thousand nine hundred and sixty, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Belgian Government and to the Spanish

«Government, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Registrar.
